Hill, Chief Justice,
concurring.
Because of the persuasive power of the dissent, I write to explain my disagreement with it. The dissent would sanction a state of affairs whereby tax assessors can be made to appear and defend themselves at a full-scale hearing against charges too vague to authorize their removal. Such a rule is not in the public interest because it forces public officers to prepare to defend against every attack which conceivably could be raised even though the proceedings may turn out to be frivolous. True, in this case the proceedings were not frivolous and led to the trial court finding a violation of duty sufficient to warrant removal. But the issue here is not whether the evidence supports removal. The issue is whether the assessors were entitled to have their motion to dismiss the petition granted when the petition did not specify the charges against them, or whether they *687must appear and defend notwithstanding the fact that the petition is defective as a matter of law. Because we decide not only for the present but for the future as well, I concur in the majority opinion in this case.